UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------x
VUZIX CORPORATION,

                                   Plaintiff,                           Case No. 1:19-cv-00689-NRB

        -against-


RICARDO ANTONIO PEARSON a/k/a
RICHARD PEARSON,
                                    Defendant.
--------------------------------------------------------------------x

           DECLARATION OF PAUL J. TRAVERS IN OPPOSSITION
   TO DEFENDANT’S MOTION TO DISMISS AND SPECIAL MOTION TO STRIKE

        PAUL J. TRAVERS, declares pursuant to 28 U.S.C. §1746 and under penalty of perjury,

as follows:

        1.       I am the founder, Chief Executive Officer, President and a Director of Plaintiff

Vuzix Corporation (“Vuzix”). I submit this declaration in opposition to Defendant Ricardo

Antonio Pearson a/k/a Richard Pearson’s (“Pearson”) motion to dismiss and special motion to

strike. I am over the age of 18, and I have personal knowledge of the facts stated in this declaration.

If called to testify, I would testify competently about the facts set forth herein.

        2.       In March 2018, Pearson published two short and distort articles that repeatedly

called Vuzix a “fraud” and compared Vuzix to other companies where fraud and crimes have

allegedly occurred. Pearson uses the word “fraud” or “fraudsters” over 60 times in the articles.

        3.       Vuzix is not a fraud and we are not fraudsters. Pearson is the fraud and fraudster.

        4.       Vuzix is engaged in the design, manufacture, marketing and sale of wearable

display devices and is a leading supplier of Smart Glasses and Augmented Reality (or AR)
technologies and products for the consumer and enterprise markets. Vuzix is a public company

trading on NASDAQ under the symbol “VUZI.”

       5.      Vuzix’ main office is located in West Henrietta, New York, a suburb of Rochester.

We have 80 full-time employees, most of whom live nearby. Our employees are honest and

hardworking people and are not “frauds.”

       6.      Vuzix has invented and manufactures a variety of products. Vuzix’ current products

include: M300 Smart Glasses, M300XL Smart Glasses and Vuzix Blade Smart Glasses. These

products are our monocular smart glasses designed for enterprise, industrial, commercial, medical

and prosumer markets. The M400 Smart Glasses and several other next generation smart glasses

are currently in development. These products are not “frauds.”

       7.      Vuzix has received numerous awards and accolades for its products and designs.

These awards and accolades, including Consumer Electronics Show (or CES) awards for

innovation for the years 2005 through 2019, are not “frauds.”

       8.       Vuzix holds 74 patents (with 79 additional patents pending) and numerous IP

licenses in the near-eye display field. These patents and IP licenses are not “frauds.”

       9.      Vuzix has notable investors and strategic partners. In January 2015, Intel

Corporation purchased $24,813,000 of Vuzix’ Series A Preferred Stock. I highly doubt that any

of the alleged fraudulent companies Pearson compares us to in his articles had a $24,813,000

investment by Intel Corporation. In December 2017, Vuzix entered into a 3-year supply agreement

with Toshiba Information Equipment (Hangzhou) Co., Ltd. (“Toshiba”) for the supply of a smart

glasses designed and built for them by Vuzix. In addition, Vuzix recently partnered with

AccuWeather and Yelp and has entered into a 3-year master reseller agreement with Verizon.

These investors and strategic partners and their relationship(s) with Vuzix are not “frauds.”



                                                 2
       10.     Vuzix’ total revenues have also been growing as Vuzix’ overall sales for 2017

exceeded $5 million, which is a 160% increase over the prior year. Vuzix’ overall sales for 2018

exceeded $8 million, which is a 46% increase over the prior year. Our growing sales are not a

“fraud.”

       11.     Pearson is a fraud and the articles that he published while shorting our stock

include numerous false and defamatory statements. Not surprisingly, Pearson’s articles caused

significant damage to Vuzix’ business, reputation and investors. We are seeking to recover those

damages through this lawsuit.

                            Summary Overview of Our Company

       12.     Vuzix has been in business for almost 22 years. Our products and specialized

advanced waveguide optics are focused on creating wearable computers that will ultimately look

like conventional fashion glasses. We operate in the wireless communications industry and many

expect the kinds of smart glasses that Vuzix is designing to ultimately replace the smartphone.




                                                3
       13.     Vuzix presents its products at many technology trade shows like the Consumer

Electronics Show (or CES) in Las Vegas each year. Vuzix products have won Consumer Electronic

Show innovation awards for the years 2005 to and including 2019 and throughout the years Vuzix

has been credited with the introduction of several of the world’s “firsts” related to smart glasses.




       14.     In 2010, Vuzix announced the availability of the world’s first augmented reality

glasses, the Wrap 920, a 3D video see-through augmented reality glasses that plugged directly into

phones, computers and portable media players.

       15.     In 2013, Vuzix announced the availability of the world’s first smart glasses, the

M100, a wearable computer, that was available to the public ahead of large competitors like

Google with their Google Glass offering.




                                                  4
       16.     In 2018, Vuzix announced that the world’s first Alexa (Amazon) enabled smart

glasses would debut at the Consumer Electronics Show in Las Vegas. These were also the first

fully equipped smart glasses in the world that used waveguide optics and have the look and feel of

conventional sunglasses.




       17.     Vuzix is currently a leader in the burgeoning wearable AR smart glasses sector and

Vuzix’ roots and knowledge of wearable displays was built upon relationships with some of the

largest U.S. military defense contractors to whom Vuzix supplied hundreds of thousands of

thermal weapon sight engines into the U.S. military’s Light, Medium and Heavy weapons sight

programs. We were proudly part of a system where we delivered directly to customers that

included Raytheon and DRS Technologies.

       18.     Vuzix has received more than $10 million of grants since its inception from various

organizations of the U.S. Government including from the Defense Advanced Research Projects

Agency (DARPA) and the Air Force Research Lab in 2011. Vuzix has supplied wearable display

technology to the U.S. military’s special forces.

       19.     In 2015, Vuzix received an approximately $25 million investment from Intel

Corporation, a multinational corporation and technology company. Intel Corporation was recently

                                                    5
ranked #46 in the 2018 Fortune 500 list based on revenue. Today, Intel Corporation remains

Vuzix’ largest shareholder and the shares issuable upon conversion of the Series A Preferred Stock

owned by Intel Corporation represents approximately 15% of the total voting power of our

outstanding stock.

       20.     Vuzix has been working with very large corporations since our inception across

multiple markets ranging from leading defense contractors like Raytheon and DRS Technologies,

major technology companies including the likes of Intel Corporation, enterprise B2B companies

like Toshiba, and, recently, in March 2019, Vuzix entered into a smart glasses reseller agreement

with Verizon that allows Verizon sales personnel to resell Vuzix smart glasses to Verizon’s

wireless business group customers.

       21.     Vuzix’ facilities in West Henrietta, New York, were designed for engineering and

production of our products with a focus on Vuzix’ waveguides. We have developed significant IP

not only in the form of patents but in proprietary processes, materials and custom waveguide

manufacturing replication equipment, and many trade secrets that allow Vuzix to produce high

quality waveguides in volume at consumer price points. A third-party overview of the Vuzix

facility and some of the technology that we have developed for our custom waveguide production

is annexed hereto as Exhibit A. Below is an image of some of our custom designed replication

equipment and a close up of a carrier full of finished replicated waveguides.




                                                6
       22.    From an intellectual property perspective, Vuzix has made substantial investments

in research and development to maintain our competitive advantage. The development and

procurement of intellectual property rights relating to our technologies is a key aspect of our

business strategy. We have invested in advanced optics systems including: passive and active see-

through imaging waveguides; micro-projection display engines; high-resolution scanning

displays; motion tracking systems; and specialized software drivers and applications for video

                                               7
eyewear displays. We also have a portfolio of trade secrets and expertise in nano-imprinting using

quartz mold substrates, nano structure embossing, and engineering tool sets for the design and

manufacturing of diffractive waveguide optics. These next generation waveguides and display

engines have allowed us to shrink the entire assembly to fit in the space available in a typical off-

the-shelf pair of sports-styled sunglasses.

       23.     Our technologies enable us to provide low-cost, small form factor, high-resolution

wearable display products. To protect our technologies, we have developed a patent portfolio

which currently consists of 74 issued U.S. and foreign patents and 79 pending U.S. and foreign

patent applications, with examples shown below:




   IP for selectable waveguides with focus depth                IP for wide FOV waveguides

       24.     As a public company, Vuzix is required to keep our shareholders informed on a

regular basis by filing periodic reports and other materials with the U.S. Securities and Exchange

Commission (“SEC”). I have annexed hereto as Exhibits B through D true and correct copies of

Vuzix’ Form 10-K annual reports for the fiscal years-ended December 31, 2016, 2017 and 2018

that were filed with the SEC.


                                                 8
        I.    VUZIX IS AN INDUSTRY LEADER

        Our People and Home

        25.   As of March 15, 2019, we had 80 full-time employees in North America, of which

37 are in research and development and engineering services support. In Japan we have 2 full-

time employees to manage our Asian sales activities. In England we have 2 full-time contractors

and in Spain we have 3 full-time contractors to manage our European sales and marketing

activities.

        26.    Vuzix is managed by a seasoned team of experienced and dedicated professionals,

including myself and Grant Russell. Our bios are set forth below:

        a.    Paul J. Travers - Paul J. Travers is a founder, the Chief Executive Officer,
              President and a Director of Vuzix. Mr. Travers has served as Vuzix’ President and
              Chief Executive Officer since 1997 and as a member of the board of directors since
              November 1997. Prior to the formation of Vuzix, Mr. Travers founded both e-Tek
              Labs, Inc. and Forte Technologies Inc. He has been a driving force behind the
              development of Vuzix’ products for the consumer market. With more than 30 years
              of experience in the consumer electronics field, and 15 years of experience in the
              virtual reality and virtual display fields, he is a nationally recognized industry
              expert. He holds an Associate degree in engineering science from Canton, ATC and
              a Bachelor of Science degree in electrical and computer engineering from Clarkson
              University.

        b.    Grant Russell - Grant Russell is the Chief Financial Officer, Executive Vice-
              President, Treasurer and a Director of Vuzix. Mr. Russell has served as Vuzix’
              Chief Financial Officer since 2000 and as a member of the board of directors since
              April 2009. From 1997 to 2004, Mr. Russell developed and subsequently sold a
              successful software firm and a new concept computer store and cyber café. In 1984,
              he co-founded Advanced Gravis Computer (“Gravis”), which, under his leadership
              as President, grew to become the world's largest PC and Macintosh joystick
              manufacturer with sales of $44,000,000 worldwide and 220 employees. Gravis was
              listed on NASDAQ and the Toronto Stock Exchange. In September 1996, Gravis
              was acquired by a US-based Fortune 100 company in a successful public tender
              offer. Mr. Russell holds a Bachelor of Commerce degree in Finance from the
              University of British Columbia and is both a US Certified Public Accountant and a
              Canadian Chartered Accountant.




                                               9
       27.   Our Board of Directors also includes experienced and dedicated professionals,

including:

       c.    Alexander Ruckdaeschel - age 46, joined our Board of Directors in November
             2012. Since March 2001, Mr. Ruckdaeschel has worked in the financial industry in
             the United States and Europe as a co-founder, partner and/or in senior management.
             Mr. Ruckdaeschel co-founded Herakles Capital Management and AMK Capital
             Advisors in 2008. Mr. Ruckdaeschel has also been a partner with Alpha Plus
             Advisors, from 2006 to 2010, and Nanostart AG, from 2002 to 2006, where he was
             the head of their US group. Mr. Ruckdaeschel has significant experience in startup
             operations as the manager of DAC Nanotech-Fund and Biotech-Fund from 2002 to
             2006. Following service in the German military, Mr. Ruckdaeschel was a research
             assistant at Dunmore Management focusing on intrinsic value identifying firms that
             were undervalued and had global scale potential. From October 1992 to October
             2000 Mr. Ruckdaeschel was in the German military and supported active operations
             throughout the Middle East while also participating as a professional biathlon
             athlete. Mr. Ruckdaeschel’s financial experience qualifies him to serve on our
             Board of Directors.

       d.    Edward Kay - age 63, has been a director of Vuzix since April 2016. Mr. Kay is a
             Certified Public Accountant who spent his 33-year career with
             PricewaterhouseCoopers LLP (PwC) working with companies in a wide variety of
             industries, including manufacturing, distribution, software and technology. Mr.
             Kay served as PwC’s Rochester, NY Office Managing Partner for 13 years from
             1999 to 2012 and, for a time, Managing Partner of the firm’s Upstate NY practice
             and had been the Leader of PwC’s high technology practice in Dallas, TX from
             1993 to 1999. Mr. Kay was formerly a Board member, Executive Committee
             member, and Audit Committee Chair of IEC Electronics (NYSE: IEC) from 2013
             to 2015 and is currently on the board of a large private company in the product
             distribution business. During Mr. Kay’s tenure at PwC and through his service on
             other corporate boards, he accumulated extensive experience in financial,
             securities, and business matters, including significant leadership roles in dealing
             with accounting and auditing matters related to public companies, which make Mr.
             Kay a financial expert and enable him to be a valuable contributor to the Vuzix’
             Board of Directors.

       e.    Timothy Harned - age 53, is an investment banking, corporate development, and
             financial advisory veteran with more than 30-years of experience in mergers and
             acquisitions and related activities. Mr. Harned is also a technology specialist with
             more than twenty years of experience in various technology fields and another ten
             years working with consumer and industrial companies. Mr. Harned is currently the
             Founder and Managing Partner of 8Nineteen Advisory, LLC where he serves as a
             strategic consultant regarding growth matters and provides financial advisory
             services, with a specialty in mergers and acquisitions and corporate and business
             development. He has been with 8Nineteen Advisory, LLC since December 2016.

                                              10
               He began his career at Lehman Brothers (1987 to 1992) within the mergers and
               acquisitions group and later joined Banc of America Securities (1996 to 2000)
               where he became a Managing Director. Mr. Harned subsequently joined Morgan
               Stanley & Co. (2000 to 2002), where he served as an Executive Director focused
               on merger and acquisition and capital markets advisory for technology companies.
               Mr. Harned also spent more than a decade (2003 to 2016) with several technology-
               focused financial advisory boutiques and has also served as a corporate
               development executive (1994 to 1996). Mr. Harned’s corporate development and
               strategic and financial advisory experience in the technology and consumer fields
               qualifies him to serve on our Board of Directors.

       28.     Vuzix leases approximately 39,000 square feet as our main facility at 25 Hendrix

Road, West Henrietta, New York, 14586. This facility houses our office, R&D and manufacturing

space under an operating lease for the facility that we began occupying in October 2015. We also

have offices in Oxford, England, Tokyo, Japan, and Barcelona, Spain.

       What We Do

       29.     Vuzix is engaged in the design, manufacture, marketing and sale of augmented

reality wearable display devices also referred to as head mounted displays (or HMDs, but also

known as Video Eyewear or near-eye displays), in the form of smart glasses and augmented reality

glasses. Our AR wearable display devices are worn like eyeglasses or attach to a head worn mount.

These devices typically include cameras, sensors, and a computer that enable the user to view,

record and interact with video and digital content, such as computer data, internet, social media or

entertainment applications. Our wearable display products integrate micro-display technology

with our advanced optics to produce compact high-resolution display engines, less than half an

inch diagonally, which when viewed through our smart glasses products create virtual images that

appear comparable in size to that of a computer monitor or a large-screen television.

       30.     In the past, see-through HMDs displayed the real world using semi-transparent

mirrors placed in front of the user’s eyes. These HMDs were large and bulky and as a result, they

had little mass-market appeal. We have developed thin optics, called waveguides, that are fully

                                                11
see-through and enable miniature display engines to be mounted in the temples of the HMD which

allows the form factor of the smart glasses to be comparable to conventional eyeglasses. Our smart

glasses and AR glasses are designed for all day use cases and are small enough to fit in a user’s

pocket or purse.

       31.     We believe that Vuzix’ waveguide optics and display engines offer a number of

significant advantages over other wearable display solutions, including higher contrast, greater

power efficiency, less weight, more compact size, and high brightness images for use outdoors.

We believe that Vuzix’ waveguide optics give us a substantial advantage over other competitors’

optics, including other waveguides, because our solution allows us to produce optics that are fully

transparent when off while also delivering the high brightness required for AR and enterprise smart

glasses applications.

       32.     A key growth area for Vuzix is the consumer electronics, OEM (original equipment

manufacturer) and defense and first responder markets. Our potential channels to these markets

include supplying mass production of waveguide optics and display engines to select third parties

to use in their products. Our waveguides and compact display engine technologies are a key

differentiator for enabling next generation AR and smart glasses hardware for the consumer and

enterprise segments because they will ultimately allow us to make HMDs nearly indistinguishable

from regular eyeglasses.

       Our Products

       33.     Vuzix now produces and sells AR smart glasses for a variety of enterprise,

commercial and prosumer uses and applications. Our products are available with varying features

and are currently offered as monocular display systems. Our AR smart glasses have many of the

capabilities of a smartphone such as cameras and computer processors that can allow applications



                                                12
to be run directly in the AR smart glasses, enabling cloud connected applications through a wireless

link directly with the glasses.

       34.     Vuzix’ AR smart glasses are an intelligent wearable computing system specifically

designed to enable computing and connecting AR cloud/internet of things information and AI

(Artificial Intelligence) to the real world. The embedded cameras in our smart glasses are used for

recording and/or seeing the real world. Input and control of our smart glasses consist of using the

wirelessly connected smartphone, speech recognition voice control, a series of built in sensors for

head motion and in some cases a touch pad with gesture input control. Vuzix is building an eco-

system of developers around these smart glasses and anticipates that most of the software being

developed will be usable on future generations of our smart glasses. Cloud or internet-connected

smart glasses applications are being created for manufacturing, medical, field maintenance and

repair, training, gaming and social media uses for both of our smart glasses’ product lines.

       35.     Vuzix’ current products include the M300 Smart Glasses, M300XL Smart Glasses

and Vuzix Blade Smart Glasses. The M300 and M300XL products are our monocular smart glasses

designed for enterprise, industrial, commercial and medical markets. These products include an

Android-based wearable computer, enhanced with a wearable monocular display and wireless

connectivity capabilities. These smart glasses serve up the digital world “hands-free,” offering

access to information, data collection and more. Monocular products, due to their single eye

display, are best used for push notifications and “information snacking.” An integrated head

tracking, camera, touchpad, buttons and speech recognition gives versatility to navigate and use

these M-series Smart Glasses in almost any working environment. These products include pre-

installed apps that can be used to record and playback still pictures and video, track timed events,

manage a user’s calendar, link to a phone, scan barcodes and much more. These products can



                                                13
provide enhancements to existing workflows and open new opportunities in industrial, medical,

retail, supply chain, remote help desk, and many more aspects of our customers’ businesses.

       36.     In January 2018, Vuzix introduced the Vuzix Blade Smart Sunglasses as a

monocular system at CES 2018. The Vuzix Blade™ is the natural evolution of AR glasses

providing the user with the wide range of features and capabilities in a natural glasses form factor

that we believe people will want to wear. Delivered visually right in front of the user, current

applications range from basic text messaging and answering the phone to overlaying mapping

directions, menus, weather, events, stock quotes, video conferencing, sports updates, social feeds,

bio-metrics and much more. The intuitive and feature-packed Vuzix Blade OS allows the user to

simply and intuitively navigate via simple swipes and taps, or leverage voice controls and external

AI systems. This allows users to leave their phones in their pockets for most functions and adds

the ability to connect the information being presented to the real world, including that from cloud-

based speech AI platforms such as Amazon Alexa.

       37.     In February 2019, Vuzix announced at the Mobile World Congress trade show a

prototype of our M400 Smart Glasses based on the new Qualcomm XR1 platform that runs on the

Android 8.1 OS.

       38.     The Vuzix Basics product line consists of out-of-the-box applications optimized for

use with the growing lineup of Vuzix AR Smart Glasses, including the Vuzix M300 and M300XL

Smart Glasses and the Vuzix Blade. VUZIX Basics™ are standard applications, designed to be

simple to get started, simple to use, and apps we believe can immediately provide the fundamental

benefits of smart glasses to novice and expert users alike. The first application in the platform,

VUZIX Basics Video, provides remote telepresence capabilities, otherwise known as see-what-I-

see video collaboration, enabling an operator, mechanic, field technician or consultant to



                                                14
communicate in a hands-free manner with a remote expert to drive “just in time” video support of

a process or repair. Vuzix offers VUZIX Basics apps on a monthly or one-year subscription basis.

       39.     Vuzix also has an App Store on our website where users can download and

purchase smart glasses applications, including third-party apps. Vuzix is fostering the development

of an ecosystem of third-party developers to offer applications and trials for their smart glasses

apps and many will be sold on an industry common revenue share model, with the publisher

receiving approximately 70% of the subscriptions collected. Supported by Vuzix’ new App Store,

developers can offer or sell their applications to all Vuzix Smart Glasses users, expanding into an

ecosystem of AR applications for real world use today. The App store supports free, onetime fee,

and paid subscription monetization models.

       40.     Vuzix selectively offers waveguide optics and related coupling optics combined

with its compact Cobra II display engine to form a see-through display module. Vuzix sells the

waveguide optic design reference kits to select qualified potential OEMs/ODMs (original design

manufacturers), which include a Cobra II projector, waveguide optics and associated electronics,

to help these customers evaluate our technologies and to assist their efforts to build and test new

products incorporating our proprietary solutions.

       41.     Vuzix has in the past provided fully integrated wearable display systems, including

head mounted displays, human computer interface devices, near-eye display related engineering

services and wearable computers to commercial, industrial and defense customers. As a result of

the sale of our defense division in June 2012, Vuzix was precluded from pursuing new general

engineering services work with defense or security organizations. However, in early October

2018, Vuzix amended the 10-year non-compete restrictions with the buyer of our former defense

division, TDG Acquisition LLC (DBA – Six15 Technologies). This amendment allows Vuzix to



                                                15
pursue opportunities related to its smart glasses and waveguide optics technologies into these

expanded market opportunities related to first responders, U.S. Department of Defense, Security

Organizations and the Military. Additionally, Vuzix is now permitted to perform contract work

with and sell its waveguide optics and display engines to the largest third-party defense suppliers

around the world that seek to incorporate Vuzix near-eye display or HMD technologies into the

products and systems that they sell to military organizations.

        42.    Vuzix is currently developing a binocular AR Smart Glasses product with 3D,

stereo cameras, and 3D camera vision capabilities that we expect to introduce sometime in late

2020.

        Our Agreements With Toshiba

        43.    In February 2017, Vuzix entered into a development agreement with Toshiba to

create a customized Window-based USB-C Type C AR Smart Glasses offering for Toshiba, which

is a derivative product of the Vuzix M300 Smart Glasses. Throughout 2017, Vuzix’ design teams

created an entirely new Vuzix product for Toshiba. During the development process, Vuzix

delivered hundreds of engineering and development units and began volume manufacturing for

Toshiba to fulfill its initial orders under our 3-year supply agreement, which was announced by

Vuzix in December 2017. The near-term realization of commercial orders had initially been

slowed during the purchase of Toshiba by Sharp (Foxconn).

        44.    In March 2018, Vuzix received the first purchase order from Toshiba totaling $1.1

million. In March 2019, Vuzix received a follow-on order for approximately $1 million in M300C

Smart Glasses under the 3-year supply agreement with Toshiba.




                                                16
       Our Technology

       45.     During 2018, 2017 and 2016, Vuzix invested $10,378,728, $6,706,690, and

$6,947,878, respectively, on research and development activities. Vuzix has also acquired and

licensed technologies developed by third parties.

       46.     Major technologies that Vuzix employs in our products include:

             Micro-display optics represent a significant cost of goods for both us and our
             competitors. This cost is a function of the physical size of the micro-display and the
             cost of the supporting optics. Smaller micro-displays are less expensive to produce
             but they require larger and more sophisticated optics to make solutions that have no
             user adjustments, large fields-of-view, and very low distortion specifications. Larger
             displays require less magnification and less complex optics, but these optics become
             very bulky and the displays are significantly more expensive to manufacture. Vuzix
             has developed thin and lightweight optics that can be integrated with very small
             micro-displays that we expect will closely match conventional eyewear frames in size
             and weight. These new optics and displays provide what Vuzix believes are
             significantly improved ergonomics compared to competing wearable display
             solutions.

             See-Through Waveguides: Vuzix has developed a range of patents and patents
             pending around our see-through waveguides. Vuzix is developing passive, dynamic
             and diffractive optics-based waveguides that are the basis for some of our future slim
             wearable display AR and smart glasses products. Vuzix is striving to develop ultra-
             compact micro-display engines to magnify and focus the light from a display into a
             user’s eye. Our development goal with these waveguides is to create AR-based
             wearable displays that will appear to others as practically indistinguishable from
             today’s conventional sunglasses by most every measure, including comfort, size,
             weight and ergonomics.

             Custom Display Engines: Vuzix has patents and patents pending on modulated laser-
             based display engines and IP around micro DLP display engines. Our Cobra II micro
             DLP engine is one of the smallest volume engines built around DLPs. Vuzix is also
             performing research and development work on laser engines to drive scanned images
             into holograms, with the goal of such systems to offer next generation waveguides
             capable of 100 plus degree fields-of-view.

             Nanoimprinting: Vuzix continues to develop a portfolio of trade secrets and expertise
             in nanoimprinting for use in our waveguide optics. These technologies are essential
             to the production of our approximately 1.2 mm thick see-through lenses which we
             believe are the cornerstone to making fashionable eyeglass-styled Smart Glasses.
             Vuzix has developed technology for waveguide design and production including: tool
             design and creation, custom designed software for grating structures and layout,
             lithography processes, high index low shrinkage polymers and other materials, mold

                                                17
             treatments, automation equipment and test/QA processes and procedures, to name a
             few.

       Our Patents and Intellectual Property

       47.     Vuzix has developed its own intellectual property portfolio that includes patents,

over 20-years of manufacturing know-how, proprietary processes, materials and equipment to

create high performance waveguides, and near-eye display products. We believe that our

technology, intellectual property portfolio and position in the marketplace give Vuzix a leadership

position in AR and smart glasses products and waveguide optics and display engine technology.

       48.     Vuzix’ technologies enable us to provide low-cost, small form factor, high-

resolution wearable display products. To protect our technologies, we have developed a patent

portfolio which currently consists of 74 issued U.S. and foreign patents and 79 pending U.S. and

foreign patent applications. In addition, in connection with the sale of our defense division in 2012,

we received a worldwide, royalty-free, assignable grant-back license to all of the patents and other

intellectual property sold for use in the manufacture and sale of products in the consumer markets.

In addition to Vuzix’ patents, Vuzix has 7 registered U.S. trademarks and 55 trademark

registrations worldwide.

       Our Financial Condition

       49.     Total revenues for the full year-ending December 31, 2017, just prior to Pearson’s

defamation campaign against Vuzix, were $5.5 million compared to $2.1 million for the same

period in 2016, an increase of 160%. The gross loss from sales was a negative $0.7 million versus

a gross loss of $1.2 million for the prior 2016 comparative period. Overall research and

development expenses was $6.7 million as compared to $6.9 million for the same 2016 period.

Selling and marketing expenses were $3.7 million as compared to $3.4 million over the same

period in 2016. General and administrative expenses were $6.1 million as compared to $5.1 million

                                                 18
for the prior 2016 comparative period. The net loss, after provision for accrued preferred stock

dividends, was ($21.3) million or ($1.02) per share versus a net loss of ($20.9) million or ($1.23)

per share for the full year of 2016.

        50.      For the full year-ended December 31, 2018, total revenues were $8.1 million, an

increase of 46% over the comparable period in 2017. There was an overall gross profit of $1.8

million as compared to a gross loss of $0.7 million for the same period in 2017. Research and

development expense were $10.4 million compared to $6.7 million for the comparable 2017

period. Selling and marketing expenses were $4.8 million compared to $3.7 million for the

comparable 2017 period. General and administrative expenses were $7.0 million versus $6.1

million in the prior year’s period. The net loss attributable to common stockholders after accrued

preferred share dividends for the full year ending December 31, 2018 was $23.7 million or $0.87

cents per share versus a net loss of $21.3 million or $1.02 for the same period in 2017.

        Our Industry Recognition

        51.      Vuzix has received numerous CES and other awards during the period of 2005

through 2019. The awards are annexed hereto as Exhibit E.

        Our Analyst Coverage

        52.      Vuzix is currently followed by four Wall Street analysts with an average price target

of $8.00. In January 2018, Wall Street analyst Christian Schwab from Craig-Hallum initiated

coverage of Vuzix with a buy rating and a $12 price target. According to TipRanks,1 Mr. Schwab

is ranked #390 out of 5,193 analysts on TipRanks and #478 out of 11,960 of overall experts. In

May 2018, Wall Street analyst Nehal Chokshi from Maxim Group assumed coverage of Vuzix




1
 TipRanks operates a website at www.tipranks.com which states that it is a comprehensive investing tool that allows
private investors and day traders to see the measured performance of anyone who provides financial advice.

                                                        19
with a buy rating and a $11 price target. According to TipRanks, Mr. Chokshi is ranked #512 out

of 5,193 analysts on TipRanks and #645 out of 11,960 overall experts.

       53.     In March 2018, Pearson released his short and distort campaign against Vuzix.

Pearson is ranked #6,724 out of 6,767 bloggers and #11,810 out of 11,960 experts according

to TipRanks. A true and correct copy of the TipRanks profiles for Schwab, Chokshi and Pearson

are annexed hereto as Exhibit F.

       54.     An earlier BuzzFeed article, posted on August 8, 2014, has Pearson listed as one of

the 5 “worst short-selling activists in the game.” A true and correct copy of the article is annexed

hereto as Exhibit G.

       Our Significant Institutional Holders

       55.     As of December 31, 2018, Vuzix had 69 institutional holders with 6.16 million total

shares held, and the two largest institutional holders are Blackrock Inc. ($1.6 million) and

Vanguard Group Inc. (1.07 million).

       Our Significant Owners (Intel), and No Sales of Stock by Travers or Grant – Ever.

       56.     As of April 2019, Intel Corporation is the beneficial owner of 15.2% of Vuzix’

outstanding shares of common stock, BlackRock, Inc. is the beneficial owner of 6.0% of Vuzix’

outstanding shares of common stock, Grant Russell (CFO) is the beneficial owner of 3.8% of

Vuzix’ outstanding shares of common stock and I am the beneficial owner of 9.6% of Vuzix’

outstanding shares of common stock. Neither Grant Russel nor I have ever sold any shares of

Vuzix stock.

       Our Recent News and Developments

       57.     Total revenue for the fourth quarter ending December 31, 2018 increased 24% year-

over-year. Smart Glasses revenue for Q4-18, including Toshiba Smart Glasses, increased 33%



                                                20
year-over-year. There was a gross profit of $0.3 million versus a prior period loss of $0.3 million.

Vuzix partnered with AccuWeather and Yelp, among others, to bring popular apps to the Vuzix

Blade. Vuzix entered into a 3-year master reseller agreement with Verizon. Qualcomm XR1-

powered M400 enterprise smart glasses were introduced at Mobile World Congress. Toshiba

Client Solutions placed follow-on OEM order of approximately $1.0 million for M300C enterprise

smart glasses. Vuzix announced a strategic partnership with VSee Lab Inc. to introduce a telehealth

and telemedicine smart glasses solution for Vuzix’ M300XL and Vuzix Blade Smart Glasses.

       II.     Pearson is a Short-and-Distort Con-Artist

       58.     Pearson is not a journalist. By his own account he is a “self-employed,” “private

investor.” In truth, he is nothing more than a charlatan who engages in market manipulation. What

he does, and what he did to Vuzix, is to take a short position in a stock knowing that he will publish

a false and defamatory hit piece on the company which will artificially and suddenly drive down

the stock price when he releases his article. Notably, Pearson fails to address the details of his

trading activity in Vuzix stock in his evasive and nuanced declaration.

       59.     Pearson knows that when he publishes a short-and-distort piece repeatedly using

words like “fraud” via Seeking Alpha, a financial website operating out of New York, it will be

widely disseminated and cause significant damage to the subject of his defamation. Pearson

himself attests to such broad dissemination, stating in his declaration that “When I publish a Tweet

online, my reports and opinions are frequently picked up within minutes by mainstream financial

news outlets including Bloomberg and CNBC.”

       60.     Although Pearson’s outsized ego is displayed throughout his declaration, Pearson’s

credentials are also suspect. Pearson claims on his Seeking Alpha bio that he was previously an

investment banker in New York and other places, yet I have found no record of him ever being



                                                 21
registered with a broker-dealer. That bio also states that he spends his “time living between Los

Angeles and Beijing, China,” even though his LinkedIn account currently states “Chaoyang

District, Bejing, China” under his name and there is no reference to California.

        61.      Pearson’s declaration, like his Vuzix articles, are replete with falsehoods,

distortions and false innuendos. He claims that we should have known that he purportedly lives

in California, but he spends the first twenty paragraphs of his declaration being evasive about

where he is domiciled in an attempt to indirectly and unconvincingly persuade the Court that he is

domiciled in California. And in the end, he provides no address or definitive statement as to his

domicile.

        62.      Pearson takes umbrage at being referred to as “Ricardo,” yet he states that friends

and family call him by that name. He oddly claims that “satirical meanings” of Ricardo are well

known and that we should check the UrbanDictionary.com.

        63.      It is worth noting that in a recent court case captioned Michael Markowski and

Dynasty Wealth, LLC v. Seeking Alpha, Inc. and John Does 1-5, Index Number 650042/2018

(Supreme Court, New York County), the plaintiff, a former Seeking Alpha contributor, alleges (at

par. 61) that:

                    While Richard Pearson has an active internet presence, no
                    valid addresses or phone number can be found and his identity
                    cannot be authenticated. The reason Plaintiffs are unable to
                    locate Richard Pearson is because Richard Pearson is a
                    pseudonym for Seeking Alpha, the true author of the Article
                    [at issue there] and the defamatory statements contained
                    therein.

A true and correct copy of the Complaint in that case is annexed hereto as Exhibit H.

        64.      Pearson claims he lacks contact with New York, but he has published at least 104

articles (by his own account) via Seeking Alpha, located in New York City, since 2009 as a Seeking



                                                 22
Alpha contributor, and numerous other articles via TheStreet.com, also believed to be

headquartered in New York in New York City.

       65.     Pearson refers to various companies, individuals and interactions in his declaration

that have no actual connection to Vuzix, just like he did in his articles defaming Vuzix. For

instance, Pearson falsely and nonsensically claims that Vuzix has “close ties” to another public

company - Cemtrex - solely based on his allegation that both purportedly use or used the same

external investor relations firm.

       66.     Putting aside the gibberish in Pearson’s declaration, and as demonstrated below,

Pearson’s Mox Reports and Seeking Alpha articles contain numerous false and defamatory

statements, Pearson knew that his statements were false and defamatory when he published them

and he maliciously sought to and did injure Vuzix.

       III.    Pearson Maliciously Defamed Vuzix

       67.     Pearson’s Mox Reports and Seeking Alpha articles maliciously defamed Vuzix. In

the Mox Reports and Seeking Alpha articles, Pearson uses the word “fraud” or “fraudster” over 65

times. Pearson knowingly and intentionally designed the articles, replete with false statements, to

instill fear and panic about Vuzix and to maliciously and falsely defame and damage Vuzix while

he was shorting our stock.

       68.     Put simply, Pearson is very clearly saying that Vuzix is a fraud. In truth, nothing

about Vuzix can accurately, responsibly or legitimately be characterized as a fraud, and being

called a fraud has caused significant damage to Vuzix’ business, reputation and investors.

       A.      False And Defamatory Statements, Implications And Meanings Regarding
               Vuzix’ General Business and Operations

       69.     In the Mox Reports and Seeking Alpha articles, Pearson repeatedly and falsely calls

Vuzix a fraud. Pearson falsely states in the Seeking Alpha article (at 2) that:

                                                 23
                    Vuzix is a stock promotion which shows blatant signs of
                    fraud. The setup here is nearly identical to the dozens of other
                    stock frauds or promotions I have exposed here at Seeking
                    Alpha over the past few years.

        70.     Pearson’s tag line for the Mox Report article, which is also included in the Seeking

Alpha article is:

                    Fraud at Vuzix. Expect delisting.

        71.     Pearson further states in the Mox Reports article (at 3):

                    I am comfortable in my view stating that Vuzix is an abject
                    fraud.

        72.     These statements are both false and defamatory. Vuzix is not a fraud. Vuzix has

been in business for over 20 years and is a vibrant, growing and well-managed company with

award winning products and technologies as described herein.

        B.      False And Defamatory Statements, Implications And Meanings Regarding
                Vuzix Going Public

        73.     In the Seeking Alpha article, Pearson falsely states that Vuzix was created via a

reverse merger to give the implication that we are some type of stock scam. Pearson falsely states

in the Seeking Alpha article that:

                    Vuzix Corp. is a reverse merger stock promotion which shows
                    blatant signs of fraud.

        74.     This statement is both false and defamatory. In fact, Vuzix became a public entity

by its initial public offering - and not a reverse merger - on December 24, 2009 with its filing and

the acceptance of its S-1 Registration Statement by the United States Securities and Exchange

Commission. Vuzix initially commenced trading on the TSXV in Canada thereafter and became

listed on the OTC markets in 2010 before subsequently up-listing to the NASDAQ on January 28,

2015. This false and defamatory statement caused injury to Vuzix’ business, reputation and



                                                  24
investors by creating doubts regarding Vuzix’ valid formation and listing history, and drawing a

direct association with formation and listing mechanisms generally understood to be used in

connection with fraud, i.e., “a reverse merger stock promotion.”

          75.      Soon after the publication of the Seeking Alpha article, Seeking Alpha

acknowledged the falsity of this statement by virtue of the subsequent addition of an “Editor’s

Note” (at 7) stating that “This article previously called Vuzix a reverse merger company. We have

removed that description from the article.”

          76.      Incredibly, now Pearson claims (via his counsel) that “How Vuzix became a public

company is irrelevant to Richard Pearson’s claims.” His counsel further concedes (as it must) that

Vuzix was not a reverse merger and instead claims that the 1997 acquisition is “consistent” with a

reverse merger and that “reverse merger” was not used by Pearson to suggest any negative

connotation. This is nonsense.

          77.      Pearson used the phrase “reverse merger stock promotion” without explanation to

compare us to companies that went public via a reverse merger that were allegedly engaged in

fraudulent dealings. For Pearson to even attempt to suggest otherwise is inconsistent with his own

use of that phrase and his counsel’s explanation is neither factual nor persuasive. In fact, a

December 22, 2010 article by Pearson is entitled in part “The SEC crackdown on ‘reverse

mergers’” and he associates “reverse mergers” with fraud.2

          78.      More than that, Pearson intentionally makes it appear that the non-existent reverse

merger was a recent event. Given the stated position of Pearson and the context of the articles, the

average reader would naturally conclude that Pearson’s reference to Vuzix as a reverse merger

was made to suggest fraudulent activity. There is no other reasonable explanation as to why the



2
    https://www.thestreet.com/story/10953738/1/china-stock-fraud-news-already-priced-in.html.

                                                       25
statement is included or how it would otherwise be relevant or applicable in the context of the

articles. Pearson’s counsel’s current (and still untrue) explanation that “reverse merger” was not

used by Pearson to suggest any negative connotation, is disingenuous at best and simply does not

make sense.

       C.      False And Defamatory Statements, Implications And Meanings
               Regarding Vuzix’ Revenues

       79.     In the Mox Reports and Seeking Alpha articles, Pearson intentionally ignores

Vuzix’ growing sales and revenue and gives a demonstrably false and defamatory description and

picture of our financial condition. Pearson cites the following “key statistics” at the outset of the

Mox Reports article (substantially repeated in the Seeking Alpha article):

                       Company/Ticker       Vuzix (VUZI)
                       Market Cap:          $240 Million (Seeking Alpha article says $208 mm)
                       Current Share Price: $7.45
                       Revenue               $0.5 million per quarter (negative
                                            gross margins)
                       Cash/Share:          $1.33 cash/share

       80.     The statement “Revenue $0.5 million per quarter (negative gross margins)” is both

false and defamatory. In fact, Vuzix’ revenues by quarter in 2017 were approximately $1.2 million

(Q1), $1.3 million (Q2), $1.4 million (Q3) and $1.6 million (Q4). As shown, overall revenues for

2017 exceeded $5 million, which was a 160% increase over the prior year.

       81.     On the cover page of the articles, Pearson identifies the then-current share price of

Vuzix ($7.45) and then-current market cap (cited as $240 million in the Mox Reports article and

$208 million in the Seeking Alpha article), yet he incredulously asserts in his motion papers that

the revenue figure of “$0.5mn per quarter” actually relates to Vuzix’ historical revenue figures

between 2013 to 2016 embedded in a snapshot on page 23 of the Mox Reports and that the




                                                 26
accompanying “negative gross margins” relates only to 2016 and 2017. This argument is

ridiculous.

       82.     There is no indication on the cover page that, notwithstanding the references to the

current share price and current market price, the stated revenue figure “$0.5mn per quarter”

represented the per-quarter average across the prior four-year period (2013-2016) and the

accompanying “negative gross margins” only relates to the two-year period between 2016-2017.

       83.     Pearson cannot seriously argue that a reasonable reader would or should know that

the first two metrics represented Vuzix’ financials as of March 2018 and the third line item

(“Revenue $0.5mn per quarter (negative gross margins)”) was bifurcated – the first portion

allegedly representing the period between 2013-2016 and the second portion representing the

period between 2016-2017.

       84.     Pearson’s strategic statements and omissions are significant. Indeed, his motion

papers tactically gloss over the facts – Vuzix had positive gross margins in 2013, 2014, 2015 and

2018 and Vuzix generated $4.6 million in the first three quarters of 2017, i.e., over $1.5 million

per quarter. Pearson’s false and defamatory statements about Vuzix’ financial condition was no

mistake and part of his campaign to give a false impression about our company. I can only imagine

how large Pearson’s short position was in Vuzix’ stock.

       D.      False And Defamatory Statements, Implications and Meanings
               Regarding Vuzix’ Agreement With Toshiba

       85.     Pearson falsely claims in the Seeking Alpha and Mox Reports articles that Vuzix is

paying Toshiba $5 million as part of the Master Supply Agreement with Toshiba. He states in the

Seeking Alpha article (at 5) that:

                  Meanwhile, Vuzix has made it a point to aggressively tout a
                  $5 million ‘purchase agreement’ with Toshiba. In fact, this
                  agreement is really just manufacturing agreement whereby

                                                27
                  Vuzix is the one paying $5 million to Toshiba. The wording
                  states clearly that Toshiba will ‘fulfill the initial purchase
                  order received by Toshiba’.

        86.    These statements are false and defamatory. In fact, Vuzix is not paying $5 million

to Toshiba. Vuzix has a business relationship with Toshiba that includes a Master Supply

Agreement requiring Toshiba to place a $5 million minimum of orders over the first 12 months of

the agreement in order to maintain exclusivity for a custom pair of smart glasses that was

developed and manufactured by Vuzix, and is being sold and delivered to Toshiba by Vuzix. These

amounts are in addition to the approximately $1.1 million Vuzix received from Toshiba Japan for

the development of a custom co-branded product, originally announced by Vuzix in February

2017.

        87.    Vuzix received the first purchase order from Toshiba under the Master Supply

Agreement on March 12, 2018 and filed a Form 8-K with financial details on the initial purchase

order received from Toshiba, totaling approximately $1.1 million, on March 13, 2018. In March

2019, Vuzix received a follow-on order for approximately $1 million in M300C Smart Glasses

under the Master Supply Agreement. I have annexed hereto as Exhibit I true and correct copies of

the Form 8-K and related press releases.

        88.    Yet again, Seeking Alpha was compelled to subsequently include the following

Editor’s Note (at 5):

                  After publication, Vuzix representative Matt Margolis
                  contacted Seeking Alpha to share this link to a Vuzix 8-K that
                  describes the Toshiba agreement: “Pursuant to the supply
                  agreement, the Company agreed to sell such product
                  exclusively to Toshiba for a period of up to 12 months, subject
                  to Toshiba’s submitting a minimum of $5,000,000 of purchase
                  orders. The product will be co-branded as a Toshiba product,
                  powered by Vuzix and is expected to be sold on a global basis
                  by Toshiba by their Toshiba Client Solutions group, which
                  will bundle the smart glasses unit with a specially designed

                                                28
                   mobile edge computing system that they principally
                   developed for this program. The supply agreement has a three
                   year term, subject to earlier termination under certain
                   conditions set forth therein.

        89.     Pearson’s statement - - “this agreement is really just manufacturing agreement

whereby Vuzix is the one paying $5 million to Toshiba” - - is utterly false and defamatory. Pearson

is very clearly saying that Vuzix is misrepresenting its agreement with Toshiba, which agreement

is significant in terms of its size and who it is with (Toshiba), in order to support his false statement

that Vuzix is a fraud (which it is not) and these statements caused further injury to Vuzix by casting

significant doubt about our business dealings and trustworthiness of our disclosures.

        90.     Pearson’s counsel again tries to cover for Pearson, without success. His counsel

now argues that Pearson really did not say that “this agreement is really just manufacturing

agreement whereby Vuzix is the one paying $5 million to Toshiba.” Now Pearson’s story, through

his counsel (but not in his declaration or the articles), is that “Richard only pointed out that the

substance of the overall arrangement was such that economic value was flowing out of Vuzix and

into Toshiba as opposed to the other way around.” That is not what Pearson wrote in the articles

and his counsel’s spin is also not accurate either.

        91.     In addition, the agreement has a three-year term which has not ended yet, we

already received millions as described, and Vuzix expects to receive the full $5 million by the end

of the term. Pearson well knew that by falsely characterizing one of our significant

accomplishments he would and did defame us.

        E.      False And Defamatory Statements, Implications And Meanings
                Regarding The Blade

        92.     As described above, Pearson has falsely called Vuzix a fraud, falsely stated that

Vuzix is a “reverse merger stock promotion” (later deleted by Seeking Alpha), falsely described



                                                   29
our financial condition, falsely described our Toshiba contract and, as shown below, falsely attacks

our product the Vuzix Blade, for which Seeking Alpha was again compelled to include an Editor’s

Note.

        93.    In the Mox Reports and Seeking Alpha articles, Pearson states that our Blade is a

“sham,” a “low tech mock-up which serves as a prop for journalists to conduct sham reviews,” that

“no one has been able to publicly test the Blade” and that the positive journalist/media feedback

on the Vuzix Blade was a paid promotion. All of these statements are false and defamatory.

        94.    Pearson falsely claims in the Seeking Alpha article (at 1, 5 and 7) that:

                  The Blade appears to be a sham. NONE of the journalists
                  could get the critical Alexa feature to function, yet precisely
                  ALL of them aggressively touted ‘Alexa’ in reviews.

                  The second video appears to be taken in someone’s apartment,
                  not at CES at all.

                  Likewise, no one has been able to publicly test the Blade
                  because Vuzix has said that the device is already “sold out”.

        95.    Pearson falsely states in the Mox Reports article (at 3) that:

                  [N]ot one single journalist was able to actually use the all-
                  important Alexa feature. All of these journalists then accepted
                  management’s reason that there was too much noise and that
                  the WiFi wasn’t working.

        96.     These statements are false and defamatory. To begin with, I have personally been

attending CES for the past 15+ years and it is well known that the Wi-Fi is spotty at these large

trade shows (including CES 2018) because the thousands of people in attendance and exhibitors

are carrying and using electronic devices that operate on the 2.4 Ghz Wi-Fi band that these devices

use. Also, the shows are extremely noisy, which at CES 2018, interfered with the Blade’s Alexa

feature as it did (and does) with practically every other company’s Wi-Fi devices. These are facts,




                                                 30
and not some excuse we offered at CES 2018. Nonetheless, the Blade, in fact, did work as reported

at CES 2018.

       97.      As reported by a journalist in a Time article, dated January 10, 2018:

                  During my experience wearing the Blade AR glasses, I
                  was able to get a basic sense of how Alexa would handle
                  a few simple commands. Asking for the weather, for
                  example, pulled up a tiny widget showing the temperature
                  in the upper right corner of my field of view. Alexa was
                  also able to put directions to the airport in my line of sight
                  — arguably the most practical use case for augmented
                  reality glasses right now. But while Alexa functioned
                  properly on a few occasions, I often had trouble getting
                  it to work because of all of the noise and signal
                  interferences on the crowded CES showroom floor. But
                  the Glasses worked well in other applications, like a game
                  in which I had to destroy incoming boulders by looking
                  at them.

See Exhibit J hereto which is a true and correct copy of the Time article.

       98.     As another journalist reported in a TechRadar article, dated January 12, 2018:

                  That said, the most powerful part of Vuzix Blade is Amazon’s
                  Alexa digital assistant. Accessible via voice when a phone is
                  connected (or when Blade is on a Wi-Fi network), the visual
                  Alexa interface first seen in Amazon Echo Show is presented
                  here whole cloth.

                  Ask Alexa when your next appointment is, and an Alexa
                  Display Card will appear along with her voice transmitted
                  through either headphones or a speaker connected to the Blade
                  via Bluetooth. Running on Android, directions come in via
                  Google Maps, while everything else comes in via your
                  phone’s default apps for calendar, message and email
                  notifications.

                  The voice response is as snappy as we’ve seen on other Alexa-
                  integrated products, and brings a lot of important functionality
                  to such a device.

 See Exhibit K hereto which is a true and correct copy of the TechRadar article.




                                                31
       99.     In addition, the above articles are not “effusive in praise,” as Pearson falsely states.

They set forth both the pros and cons of our product in the opinion of the journalists.

       100.     Moreover, a Tom’s Guide Senior Editor interviewed Vuzix representatives at CES

2018 and recorded a video while operating Alexa voice assistant on the Blade from CES on the

public trade show floor at Vuzix’ exhibit booth. The video interview and Alexa demonstration on

the Blade was recorded and uploaded to the Tom’s Guide YouTube page on January 12, 2018. See

the video via the link https://www.youtube.com/watch?v=WW-iJgC9oN8

       101.    Not surprisingly, Vuzix later received email verification from Tom’s Guide that the

interview, video and recording were indeed recorded at CES 2018 (and not in someone’s

basement). Vuzix also posted a 2.3-minute-long video demonstrating Alexa running on the Blade

from CES on January 12, 2018, and on Vuzix’ YouTube page on January 12, 2018. See the video

via the link https://www.youtube.com/watch?v=TkoVsjKD_J4&t=81s

       102.     More than that, Seeking Alpha, when confronted with the irrefutable evidence that

the Blade worked as reported at CES 2018, was compelled to include a statement from Ms. Sherri

Smith of Tom’s Guide in an “Editor’s Note Update” (at 7) as follows:

                  I can affirm that the video was indeed taken at CES 2018 and
                  our Senior Editor, Mike Prospero is in the video testing out
                  the Vuzix Blade AR Glasses with Amazon Alexa integration.

       103.    Thus, contrary to Pearson’s false statements, the Blade with Amazon Alexa

integration is not a “ruse,” and it worked (and works) and was videotaped working at CES 2018

and not in someone’s basement.

       104.    Additionally, Pearson falsely states in the Mox Reports article (at 1) that:

                  Vuzix’s ‘Blade’ is a little more than a low tech mock-up which
                  serves as a prop for journalists to conduct sham reviews.
                  When these journalists ‘reviewed’ the product at CES, neither
                  the Alexa feature nor the browser were functioning – not for

                                                 32
                  any of the journalists. Yet these same journalists then widely
                  touted the devise in their mainstream bylines, overwhelmingly
                  on the basis of the Alexa features that actually don’t exist!

       105.    Pearson falsely states in the Seeking Alpha article (at 4) that:

                  The device can be seen to sport several very low-tech demo
                  functions which were widely photographed by the journalists.
                  But there is quite visibly nothing even remotely "high tech"
                  about any of these features.

                  In fact, the Vuzix Blade functions much like the low priced
                  "spy glasses" made popular 10-12 years ago.

       106.    Pearson further falsely states in Mox Reports article (at 4) that:

                  The “Blade” product which was spoon fed to these dozens of
                  journalists is nothing but a barely functional prop whose only
                  purpose was to create the “action shot” photos which the
                  journalists energetically disseminated.

       107.    These statements are false and defamatory. As described, the Blade worked as

reported at CES 2018 (and MWC) and it is a sophisticated and technologically advanced piece of

equipment. In fact, the Blade supports Amazon Alexa.

       108.    The Vuzix Blade is the first enterprise/prosumer product that uses Vuzix

waveguides and is certainly not a “low tech mock-up which serves as a prop for journalists to

conduct sham reviews.”

       109.    The Vuzix Blade has almost every feature of the modern smartphone. All of this

is built into a pair of frames that look very much like a pair of modern sunglasses.

       110.    The Blade runs on a standard Android operating system that has been modified by

Vuzix through many thousands of hours of development work. The Blade spec sheet showing its

many features is below.




                                                 33
       111.    Vuzix demonstrated the Blade, operating a series of demonstration apps, to an

estimated 4,000 industry professionals, including independent members of the media at CES and

MWC in January and February 2018, and received overwhelmingly positive feedback. The

journalists who wrote about the Blade did so based upon their own independent review of the

Blade without any inducement or payment of any kind by Vuzix, as Pearson falsely states. Nor

did Vuzix set up any type of sham or staged event, as Pearson falsely suggests.

       112.    Pearson’s statements in the Seeking Alpha article (at 4) that the Blade is basically

the same as the $60 Forestfish Sunglasses are likewise false. The Forestfish Sunglasses are not

                                                34
AR Smart Glasses and there is no legitimate comparison to be made here. If you look at the Vuzix

Blade spec sheet above there is highlighted in yellow the very few features that would be found in

the Forestfish Sunglasses as compared to the Vuzix Blade. The Forestfish Sunglasses are simply a

camera built into a pair of sunglasses. It has no applications support, no display, no internet

connection, no connection to the phone, no ability to support augmented reality applications, and

the list goes on and on. The bottom line is that there is no way these two products equate to each

other and Pearson absolutely and falsely and intentionally mischaracterized completely the Blade’s

capabilities versus Forestfish.

       113.    In addition, Pearson’s phony efforts in the Mox Reports article (at 20) to

demonstrate through video links that Alexa can “be enabled in just minutes” is irrelevant and an

entirely false comparison. The videos relied upon by Pearson involve a simple Amazon Voice

Services API and cannot be compared to the platform used for Alexa integration on the Blade. To

enable Amazon Alexa integration on the Vuzix Blade requires all of these tools, APIs, Libraries

and development environments:

           Tools:

               •    Android Studio 3.1+
                        o With Android Studio:
                                ▪ Gradle = Build tool
                                ▪ Maven = External libraries
               •    Git and Gerrit
               •    Blade 512MB or newer
               •    Vysor
               •    Jenkins build server for build system
               •    External Bluetooth speakers (Variety)
               •    USB Audio out cable for the Blade
               •    iOS and Android phone with companion app


           Source code:

               •    Libraries
                        o Hud-Action-Menu

                                               35
                       o    Hud-Resources
                       o    Blade Connectivity SDK
                       o    Blade Companion Settings
                       o    Speechutils(modified by us) = Hardware agnostic recording mechanisms for
                            Android
                        o HudAlexa_Libs
                                 ▪ Alexa_Alarms(Build by us)
                                 ▪ RecorderLevelView(Modified by us)
                                 ▪ AlexaAndroid(Heavily modified by us) = base implementation of the
                                    Alexa API via HTTP request and request management.
                                 ▪ Amazon LWA = Login with Amazon library
               •   HudAlexa = Main Logics, control point for all the libraries and async processes. Also
                   All of the UI


           For certification testing we do have some other tools:

               •   Decibel counter
               •   Special speakers and amp
               •   PC with Audacity software for separate channel playback.
               •   Other miscellaneous tools

       114.    Furthermore, Pearson’s claim that “Vuzix announced it’s Alexa launch within 24

hours of when Amazon released its Dev Kit,” is false. Vuzix broke the news about showing the

Blade with Amazon Alexa at CES 2018 after it was approved in advance by Amazon on January

4, 2018 and reported on by Bloomberg on January 5, 2018. The Alexa for Business API was

released by Amazon weeks prior to our announcement (and not within 24 hours) and has absolutely

nothing to do with our integration of Alexa on the Vuzix Blade.

       115.    As is the case with Pearson’s false and defamatory statements about Vuzix being a

“reverse merger” and our financial condition, Pearson’s false statements about the Blade were

intended to support his false statements that we are a fraud that belongs in the same boat as

securities fraudsters and criminals, false and defamatory comparisons he makes throughout the

Mox Reports article and continues in his declaration.




                                                  36
       116.    Pearson now tries to save himself by relying on subsequent articles concerning the

Blade that he includes with his declaration, but to no avail. None of those journalists called the

Blade a “sham” or “low-tech mock up” or a fraud. Not even close.

       E.      False And Defamatory Statements, Implications and Meanings
               Regarding Vuzix’ Public Relation Activities

       117.    Pearson falsely claims in the Seeking Alpha and Mox Reports articles that Vuzix

has paid journalists or other media to give positive reviews about the Blade. These statements are

false and defamatory.

       118.    Yes, Vuzix engages in marketing activity. Yes, we use outside professionals to

help us market our brand. Yes, we utilize social media to help us market our brand. No, we don’t

pay anyone to give us a positive review and we prohibit anyone who we employ, whether internally

or externally, from doing so.

       119.    Like every other public and private company, we try to get the word out about our

products and company. We do this both internally through our own staff and externally through

investor relations and public relations firms. However, our marketing efforts do not include paying

any journalists or other media to give our products or company a positive review. Vuzix has never

paid any journalist or other media to give our products or company a positive review.

       120.    I have tried to follow Pearson’s hodge-podge of false arguments and assertions

here. He claims that (i) he obtained marketing documents from IRTH made available at the Roth

Investor conference in March 2018, (ii) IRTH’s “media campaign” caused Vuzix’ stock to reach

all time highs within two weeks, (iii) Vuzix aggressively uses social media and investor

presentations to turn media exposure into a lure to bring to investors, (iv) three “mainstream tech

journalists” “heaped” praise on the Blade despite the fact that they could not use Alexa, (v) Vuzix

has spent millions of dollars on different types of “media consultants,” (vi) although companies

                                                37
like Google and Apple attend PepCom and ShowStoppers, they are “shadow conferences,” (vii)

“all of the media consultants paid by Vuzix independently show very similar names of which

media outlets are accessible,” and (viii) there is an “underground industry” of “media consultants”

that offer guarantees for scripted content in mainstream media outlets. This is nonsense and the

allegations of wrongdoing or improper conduct by Vuzix are also false.

        121.   At the outset, although Pearson does not specify which articles he claims Vuzix

paid for (we did not), I have reviewed the articles/mentions I found on the internet from January

2018, and not a single one of them contains any misrepresentation. I have annexed hereto as

Exhibit L a sampling of true and correct copies of articles/mentions on or of Vuzix during January

2018.

        122.   In addition, 21 of the publications that Pearson lists as being part of a purported

sudden and fraudulent “media campaign” actually know our company and have written about

Vuzix prior to January 2018. Those publications with first date of coverage include: The Wall

Street Journal (6-25-15), Business Insider (10-30-13), Engadget (1-17-08), Wired (1-1-09),

Gizmodo (9-15-09), CNET (4-28-10), Tom’s Guide (11-24-10), Slash Gear (9-1-11), Android

Authority (12-3-13), Tech Radar (1-6-13), Verge (1-6-13), Wareable (1-30-15), CNN (1-7-13),

Digital Trends (1-3-15), USA Today (11-29-15), Democrat & Chronocle (2-21-16 ), Fortune (9-

11-14), TWN (12-21-11), Fox Business (8-6-14), Seeking Alpha (4-3-14) and Barron’s (6-27-17).

        123.   In truth, Vuzix broke the news about showing the Blade with Amazon Alexa at

CES 2018 (which was approved in advance by Amazon) on January 4, 2018 and reported on by

Bloomberg on January 5, 2018. I enclose true and correct copies of Vuzix’ press release and the

Bloomberg article as Exhibit M hereto. As noted in the Bloomberg article, “Amazon confirmed

that Rochester, New York-based Vuzix’s device will be the first smart glasses with Alexa.”



                                                38
       124.    The articles/mentions Pearson is seemingly referring to were published thereafter

and Pearson himself states that his own publications are picked up “within minutes by mainstream

financial news outlets including Bloomberg and CNBC.” There was a lot of positive feedback

about showing the Blade with Amazon Alexa at CES 2018, and then at CES 2018 itself, and I’m

not surprised that it generated a lot of media interest.

       125.    It is important to understand that CES 2018 was the first public showing of the

Blade with Amazon Alexa. While I do not think that the “mainstream tech journalists” referred to

by Pearson “heaped” praise on the Blade, I’m not surprised that the product and its features

impressed those individuals, even for those who were unable to use Alexa in the noisy CES

environment.

       126.    In addition, contrary to Pearson’s false statements, we do not pay and have not paid

millions of dollars, or any money, for “media consultants” of the kind Pearson seems to be talking

about. As described, we market through internal efforts and externally by public relations firms

and investor relations, including Mustard PR in Europe, Max Borges PR in North America and

IRTH. Mustard and Max Borges are professional media firms specializing only in consumer

electronics products. They do not engage in any investor relations work for their clients, including

Vuzix. IRTH’s focus is on investor relations.

       127.    Moreover, PepCom and ShowStoppers are not “shadow conferences.” In that

regard, Pearson falsely claims in the Mox Reports article (at 11and 10) that:

                   Showstoppers.com creates a private closed door events which
                   look (in the photos) like real public conferences.
                   Showstoppers then hand selects all the journalists and submits
                   to Vuzix weeks before any event. There is zero possibility of
                   anyone saying anything negative or questioning the obvious
                   problems.




                                                  39
                  PepCom is hired by the clients (Vuzix) to screen journalists.
                  A list of attendees is given to clients weeks in advance so that
                  they can keep anyone who hasn’t been coached.
                  ShowStoppers is largely the same as PepCom and Vuzix uses
                  both of them in different cities.

       128.    These statements are false and defamatory. Vuzix has very little idea which

journalists, if any, will visit its booth at ShowStoppers media events and there are no restrictions

on what anyone can say. In fact, Vuzix did even not attend the ShowStoppers event at CES 2018

at all, but rather attended a similar event called PepCom 2018.

       129.    The PepCom 2018 CES event took place the night before the claimed

ShowStoppers event. There is no preview of attending journalists issued by the organizers of any

of these industry trade show events, nor is there any one-on-one appointment system where

attendees can connect or book appointments with exhibiting firms. Vuzix was just one of hundreds

of exhibitors showing its new products and technologies to industry journalists.

       130.    The PepCom event is very similar to ShowStoppers and takes place each year at

CES during the week of the CES conference and each event independently invites as many as

1,500 journalists, analysts and key industry influencers, or more, to visit with hundreds of leading

consumer electronics companies. Vuzix was not in any way, shape or form involved in filtering

this group of attendees. Vuzix welcomed all journalists that stopped by and wanted a demo of the

Blade or Vuzix M300 Smart Glasses at PepCom (not ShowStoppers) at CES 2018, as well as the

Mobile World Congress where it also attended both PepCom and ShowStoppers in Barcelona,

Spain in February 2018. Vuzix does not pre-screen or screen journalists before they visit our booth

at such media events. Vuzix neither encouraged nor paid for any journalists to attend PepCom or

ShowStoppers events or its booths at either CES or MWC, or to write reviews of any of Vuzix’

products.



                                                40
        131.    Pearson further falsely states in the Mox Reports article (at 1) and in the Seeking

Alpha article (at 1):

                   Photos leaked of documents from IRTH Communications
                   show IRTH bragging to potential clients that it was
                   responsible for more than 30 articles from mainstream media
                   outlets which all simultaneously erupted in connection with
                   Margolis’ ‘Alexa ruse.’ These specific IRTH sponsored
                   articles were conspicuous in that they offered effusive praise
                   for Vuzix but appeared as standard news on dozens of
                   mainstream sites.

                   The articles appeared as ‘news’ with no disclosure of
                   payment. Vuzix aggressively spread its own ‘news’ via
                   website and social media, sharply inflating stock price to raise
                   $30 million.

        132.    These statements are false and defamatory. The mainstream media outlets that

covered the Blade were gained via normal media outreach (non-paid) which resulted in earned

media coverage (i.e., via free media) based on the product and the technology. Max Borges

attended PepCom and ShowStoppers to assist Vuzix and their other clients at these events where

most journalists met the Blade for the first time (and IRTH was at neither of those events). The

opinions of the media surrounding Vuzix at CES 2018 and MWC were based solely on the media’s

independent evaluation and opinions without input, influence or payment from Vuzix or any of its

external communications firms.

        133.    Pearson falsely states that the articles were coordinated to inflate Vuzix’ stock price

to raise $30 million. Pearson falsely claims in the Seeking Alpha article (at 2) that:

                   In January, a media blitzkrieg resulted in at least 50 glowing
                   articles aggressively touting Vuzix in some of the best-known
                   media outlets in the US. The content of these articles was all
                   nearly identical and they were all spaced just days apart over
                   a several week period in January 2018. The result was that
                   Vuzix’s share price doubled vs. recent lows, and Vuzix
                   immediately raised $30 million from an equity offering near
                   all-time highs. In late 2017, Vuzix was out of cash. Without

                                                  41
                     the aggressive promotion, Vuzix would never have been able
                     to raise the money it needed and it would have been bust by
                     February. As of that prospectus, Vuzix had just $1.33 per
                     share in cash.

           134.   As described, the articles were not “glowing,” are not “identical” and occurred after

the Bloomberg release announcing the Blade showing at CES 2018. In fact, the $30 million raise

refers to Vuzix entering into agreements with institutional investors to sell 3,000,000 shares of

common stock at a price of $10.00 per share for $30 million (before commissions and expenses)

announced on January 24, 2018. A true and correct copy of the announcement relating to the

transaction is annexed hereto as Exhibit N. Contrary to Pearson’s false statements of some type

of pre-arranged market manipulation, the transaction was unsolicited and unexpected and the entire

transaction process lasted two days. Also, Vuzix was not “out of cash” in late 2017 and had, in

fact, raised $12.5 million (before commissions and expenses) on December 14, 2017 primarily

from existing institutional investors of the company.

           135.   As reflected in our public filings, Vuzix is up against sizeable competition such as

Sony Corporation, Microsoft Hololens, Avegant, Osterhout Design Group, Oculus/Facebook and

others. It is and should be no surprise that to stay competitive we, too, need to raise money.

           136.   Pearson repeatedly defames Vuzix by stating that we have ties to others who have

purportedly been tied to stock frauds. For example, Pearson states in the Seeking Alpha article (at

2) that:

                     Vuzix has been heavily promoted by individuals and firms
                     who have been tied to numerous imploded stock frauds that
                     were notable for being unusually blatant and brazen. Vuzix's
                     Head of IR has concealed his extensive and direct ties to
                     people such as Mark Gomes who have been behind the
                     promotion of Vuzix as well as many other clients of IRTH
                     Communications. We have recently begun seeing the SEC
                     shut down such activities.



                                                   42
       137.    Vuzix has no ties to Mark Gomes and he has not been behind any purported

“promotion” of Vuzix. In a subsequent corrective Editor’s Note, Seeking Alpha states (at 2):

                  Editor’s Note: After publication of this article, Mark Gomes
                  wrote to Seeking Alpha to say that his case with the SEC has
                  settled without admission of wrongdoing. We removed
                  mentions of fraud from characterizations of Mr. Gomes as a
                  result. Mr. Gomes further said, “I am categorically denying all
                  promotional activity associated with Vuzix. I did indeed
                  (write) a bullish article about the company, but later clarified
                  based on further investigation. I have provided evidence to
                  this effect. To be 100% clear — my bullish article was NOT
                  part of any promotional ties or activity with Vuzix (or any
                  other entity) whatsoever. I am 100% and categorically
                  denying EVER participating in any promotional activity
                  regarding Vuzix, IRTH, OR ANY OTHER entity for that
                  matter. I have never (accepted) compensation of any sort
                  (monetary or otherwise) nor an exchange of favors regarding
                  any security, ever.")

       138.    Pearson falsely states in the Mox Reports article (at 17) that:

                  Prior to the arrival of Margolis, Vuzix’s stock had been the
                  subject of paid stock promotions by the usual phony authors
                  on blog sites, as well as by the same shadowy network or
                  promoters behind well know fraud implosions like Forcefield
                  Energy, CodeRebel and a slew of marijuana stocks which
                  were quickly delisted.

       139.    Pearson’s statements are false and defamatory. Vuzix has not engaged in any “paid

stock promotions by the usual phony authors” and has absolutely no connections with any

“shadowy network.” Emblematic of Pearson’s lies is his false statement in the Mox Reports article

(at 17) that “TFST was heavily promoting IRTH clients including Vuzix and Cemtrex in exchange

for fees of up to $15,000 per stock” by reference to a document below such statement that does

not in any way reference Vuzix. As further set forth in the Declaration of Matthew S. Margolis,

Pearson’s statements about him are lies.

       IV.     Pearson Fails to Show Any Signs of Fraud



                                                43
       140.    Not surprisingly, Pearson devotes only two pages of his declaration to the actual

articles at issue (Paragraphs 44-54). In Pearson’s declaration, he now more cautiously (but still

falsely) states that “activities around Vuzix” purportedly match all of the SEC’s six warning signs

of fraud. They do not.

       141.    The SEC has never suspended public trading of Vuzix stock. Also, Pearson does

not state in either article which, if any, issuers “promoted” by IRTH have had their stock

“suspended.” As described, the statements concerning Matt Margolis are false and any articles

released by Mark Gomes or Harris Shapiro had and have nothing to do with Vuzix and they were

never paid or otherwise compensated by Vuzix for doing anything.

       142.    Vuzix did not have an increase in its stock price or trading volume linked to

promotional activity. Instead, the stock price and trading volume has been based upon legitimate

business activity, market activity and news.

       143.    Vuzix has not issued press releases or engaged in promotional activity announcing

events that ultimately do not happen. Harris Shapiro, Mark Gomes and Gary “Anderson” are not

“Vuzix Promoters.” I am not sure what Pearson means by his claim that Vuzix has not achieved

“commercialization.” Our sales figures are publicly available and have been growing and those

are facts. It is also a fact that Intel Corporation is our largest shareholder. Our agreement with

Toshiba and the sales generated are facts. Our agreement with Verizon is a fact.

       144.    Vuzix has “real business operations” as described herein and in our publicly

available filings. Vuzix’ revenues by quarter in 2017 were approximately $1.2 million (Q1), $1.3

million (Q2), $1.4 million (Q3) and $1.6 million (Q4). As shown, overall revenues for 2017

exceeded $5 million, which was a 160% increase over the prior year. For the full year-ended




                                                44
December 31, 2018, total revenues were $8.1 million, an increase of 46% over the comparable

period in 2017.

        145.   Vuzix has not issued a large number of shares without a corresponding increase in

our assets. Since 2014, Vuzix has invested in R&D and grown the company’s intellectual property

portfolio along with current and long-term assets. The numbers strictly relating to Vuzix’ patent

portfolio demonstrate this growth. In December 2014, Vuzix had 39 patents and 10 patents

pending (49 total). By December 2018, we had 62 patents and 71 patents pending (133 total). In

March 2019, we had 74 patents and 79 patents pending (153 total).

        146.   We have not frequently changed our name. We have been Vuzix Corporation since

September 12, 2007.

        V.     Vuzix Never Attempted to “Silence” Pearson, But Pearson Threatened Vuzix

        147.   Paragraphs 65-86 of Pearson’s declaration are, much like his articles, replete with

falsehoods, distortions and sleight of hand. Those paragraphs relate almost exclusively with his

purported dealings with another public company - - Cemtrex, Inc. - - that Vuzix has no relationship

with.

        148.   Pearson’s own language often, on closer review, shows just how misleading he is.

Thus, in Paragraph 85, after primarily boasting about his supposed accomplishments, he finally

makes the purported “connection” between Vuzix and Cemtrex. He states that “Cemtrex and its

management have close ties to Vuzix and its management by way of Santa Monica-based IRTH

Communications, which both companies use for their ‘investor relations’ activities.” In fact, Vuzix

and its management have no ties with Cemtrex and its management. Vuzix has used IRTH, and if

Cemtrex also used IRTH, it had (and has) nothing to do with any connection or relationship

because there is no connection or relationship between Vuzix and Cemtrex. Under Pearson’s



                                                45
distorted “logic,” Pearson has “close ties” to other Seeking Alpha contributors “by way of” his two

articles on Vuzix. This is nonsense.

          149.   Pearson states that he spoke to various individuals “in the hopes of getting

harassment against me to stop.” I know of no such “harassment” of Pearson. Instead, Pearson has

harassed us and much worse on account of his defamation and false and malicious statements about

Vuzix. More than that, subsequent to the filing of our lawsuit, Pearson threatened Vuzix through

a third party.

          VI.    Pearson’s Purported Experience, “Recognition” and False Comparisons

          150.   Paragraphs 24-28 of Pearson’s declaration are of no value or relevance to this

matter.    At the outset, I disagree that the articles Pearson disseminated on Vuzix include

“professional investment opinions” or that his articles on Vuzix include “very detailed analysis

and explanation.” Pearson’s articles on Vuzix, including the numerous times Pearson calls Vuzix

a fraud, are false and defamatory and not fact based, professional or detailed.

          151.   Pearson states that he typically invests his own money in the subject of his articles,

but he fails to describe the details of his short position in Vuzix just prior to the release of the

articles. His disclosure that the “author is short Vuzix,” in no way detracts or absolves his

manipulative activity or defamatory statements. Pearson knowingly and intentionally disseminated

two false articles in order to profit on his short position.

          152.   Pearson claims that he has been recognized by name for his published financial

analysis, but a Google search for “Richard Pearson” and “Rick Pearson” does not show such

recognition. In fact, Pearson’s biographical details are scant. While this case has been pending,

he had a biography section on his Mox Reports website that did not identify California. Instead,

it stated that Pearson “currently divides his time between the US and China depending on the



                                                   46
requirements of various due diligence projects.” I have annexed hereto as Exhibit O a true and

correct copy of the Mox Reports biography section filed in the State case that Vuzix commenced

against Pearson.

       153.    It appears that Pearson recently changed or “re-launched” his Mox Reports website,

and he no longer provides any mention of location. The only contact information he provides is

info@moxreports.com.

       154.    In fact, Pearson’s current LinkedIn page and the one that we filed in State court

identifies a location of “Chaoyang District, Beijing, China.” There is no reference to California as

Pearson’s     location.    Pearson’s     LinkedIn     page     also      references   the     email

rick.pearson@pearsoninvestment.com. Pearson fails to explain his relationship with Pearson

Investments, which appears to be some form of unregistered entity. I have annexed hereto as

Exhibit P a true and correct copy of Pearson’s LinkedIn page filed in State court.

       155.    Pearson makes much of his CES badge allegedly showing that he is an analyst in

Marina del Rey, California. I did not see Pearson at CES, no less his badge, and I doubt many

reasonable people who may have seen it (assuming it is authentic) would conclude that the items

on his badge are dispositive of his domicile. The LD Micro Conference badge, dated December

2018, produced by Pearson does not list any place or location, and merely says “Rick Pearson” as

opposed to “Richard Pearson” shown on the CES badge.                  If anything, Pearson himself

demonstrates inconsistencies about his location and his elusiveness.

       156.    Paragraphs 29-43 of Pearson’s declaration also spend little time on the dispute at

hand. He focuses not on Vuzix and, instead, rants about several other companies named Forcefield

Energy, Northwest Biotherapeutics, Unilife and Chromadex. He says that Barry Honig allegedly

had Pearson’s telephone number and spoke to him and he allegedly got threats from Northwest



                                                47
Biotherapeutics. To be clear, Vuzix has never had any relationship with any of those companies

or Barry Honig and the comparisons intended to smear us with the alleged acts or conduct of others

is merely an attempt to distract the Court from the issues in dispute.

       157.    Pearson’s efforts to compare Vuzix to Unilife in the Mox Reports article (at 24) is

false and defamatory. Pearson states that Vuzix is the same as Unilife because we promote and

believe in our products and technology, we believe that Vuzix has significant potential, we have

shown increases in revenues (but purportedly with recurring negative gross margins), we

purportedly told investors that we would be acquired by an industry giant and we purportedly

“subsisted on” equity offerings “on the back of undisclosed promotions.” This is more gibberish.

       158.    Many of these goals apply to most private and public companies. We have not

engaged in any so-called “undisclosed promotions,” and many technology-driven companies,

including Vuzix, need to raise money to fulfill their business plans. Our financials do not reflect

“recurring negative gross margins.” Instead, in 2012, 2013, 2014, 2015 and 2018 we did not have

negative gross margins and in 2017 we had reduced our negative gross margins to approximately

$676,000 from $1.16 million in 2016. While we have not been acquired by an industry giant, in

January 2015, Intel Corporation invested $24.8 million in Vuzix.

       159.    Pearson states “Can you say: Po-tay-toh. Po-tah-toh” to suggest that Vuzix is the

same as Unilife. There is no basis for the comparison, and Pearson provides none, but he does it

to falsely suggest that Vuzix has or is engaging in criminal activity. Thus, in comparing Vuzix to

Unilife, Pearson states that the “SEC fraud proceedings against the CEO [of Unilife] revealed the

usual undisclosed shenanigans. Secretly siphoning cash out of the company and into personal bank

accounts, undisclosed transfers of shares, a stacked board with crony directors.” No one at Vuzix




                                                 48
has engaged in any of the purported activities just described and the comparison to Unilife is false

and defamatory.

       160.    Pearson’s comparison to Cemtrex in the Mox Reports article (at 25) is also false

and defamatory. Yet again, we have nothing to do with Cemtrex and we are not involved with

“fake bloggers,” as Pearson falsely suggests. Also, I do not agree that Vuzix did not receive

“mainstream media” attention prior to January 2018, and, as described above, numerous

recognized publications had been writing about Vuzix well before that time.

       161.    Notably, Fox Business recently published an article entitled “10 business techs for

entrepreneurs at CES 2019.” The author of the article states that he would be checking out ten

technologies at the CES 2019 because “any one of them may help me run my business better and

more profitably in the coming years.” The first two items on the list are Verizon’s 5G Network

and Qualcomm’s Snapdragon Chips. The third is Vuzix Blade’s Smart Glasses. A true and correct

copy of the article is annexed hereto as Exhibit Q.

       162.       The last two pages of the Mox Reports article include additional false and

defamatory comparisons. The penultimate page is entitled “Vuzix: Identical fraud tactics revealed

in earlier MoxReports.” In that page, Pearson suggests that Vuzix will be the subject of “fraud

indictments” and that “Pretty much everything is fake” with Vuzix. He goes on to recount the

alleged FBI arrest and sentencing of individuals involved with Forcefield Energy and “Past fraud

or promotion reports” by Pearson.

       163.    In the last page of the Mox Reports article, Pearson compares Vuzix to what he

alleges are recent frauds (2018) and states that Vuzix is worse, or “Stock Promotion 2.0.” All of

these statements and comparisons are false and defamatory and caused substantial harm to Vuzix’

business, reputation and investors.



                                                49
       VII.      Vuzix Attempted to Serve Pearson, Pearson Was Well Aware of the Lawsuit,
                 Pearson Refuses to Provide His Domicile and Pearson Has Continuous and
                 Systematic Contacts with New York

       164.      Pearson goes to great lengths in his declaration to try to demonstrate that he is based

or located in California, but he never unequivocally states that he is domiciled in California nor

does he provide any actual address (Paragraphs 1-20).

       165.      Contrary to Pearson’s assertions, he does appear to have continuous and systematic

contacts with New York. To begin with, Pearson claims to have been stationed or resided in New

York at various times between 1997 and 2005. Pearson also claims on Seeking Alpha to be a

“Contributor” for Seeking Alpha since 2009 and he appears to have distributed 104 articles via

Seeking Alpha.

       166.      Seeking Alpha, Inc. is believed to own the website www.seekingalpha.com (known

as Seeking Alpha) with its reported principal place of business located at 52 Vanderbilt Avenue,

New York, New York 10017. Although Pearson dubiously claims that Seeking Alpha did not pay

him to “re-publish” the Vuzix article, he does not disclose if any other payments were made to him

in connection with the Vuzix article or in connection with his “Contributor” status. Regardless,

Pearson has an ongoing and continuous business relationship with Seeking Alpha.

       167.      It also appears that between 2009 and 2016, “Rick” Pearson published numerous

articles via TheStreet.com website at www.thestreet.com and he is still listed as an author on the

website. TheStreet, Inc. is believed to own TheStreet.com website and its headquarters are

reportedly located at 14 Wall Street, 15th Floor, New York, New York 10005. “Richard” Pearson

is also listed as a “Contributor” on www.forbes.com which appears to be owned by Forbes Media

LLC and is reportedly located in Jersey City, New Jersey although on the contact page it refers to

the office as its “Jersey City/New York Headquarters.”



                                                   50
